Citation Nr: 0820772	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an effective date earlier than August 1, 
2001 for the award of a 20 percent rating for diabetes 
mellitus.  

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), with sleep problems and 
alcohol abuse.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 RO determination and November 2004 and May 
2007 rating decisions.  

In June 2004, the RO reviewed the veteran's claim for service 
connection for diabetes mellitus and found that a January 
2002 rating decision granting service connection for diabetes 
mellitus was correct.  The veteran was furnished notice of 
this review by letter in June 2004.  

In the November 2004 rating decision, the RO, inter alia, 
continued a 20 percent rating for diabetes mellitus, granted 
service connection and assigned an initial 0 percent 
(noncompensable) rating for erectile dysfunction, effective 
June 25, 2004; granted service connection and assigned an 
initial 0 percent (noncompensable) rating for bilateral 
hearing loss, effective March 20, 2004; and denied the 
veteran's claims for service connection for PTSD, sleep 
apnea, and alcohol abuse.  In December 2004, the veteran 
filed a notice of disagreement (NOD).  In a May 2005 rating 
decision, the RO granted service connection and assigned an 
initial 30 percent rating for PTSD, effective March 17, 2004.  
A statement of the case (SOC) regarding the claims for higher 
initial ratings for hearing loss and erectile dysfunction, 
service connection for sleep apnea and alcohol abuse, and an 
effective date prior to August 1, 2001 for the award of a 20 
percent rating for diabetes mellitus was issued in May 2005, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) regarding these 
issues in June 2005.

In the May 2007 rating decision, the RO continued the 30 
percent rating for PTSD.  In July 2007, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in September 2007, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2007.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 30-day abeyance 
period for submission of additional evidence in support of 
the claims.  To date, no additional evidence has been 
received.  Rather, in correspondence received in June 2008, 
the veteran indicated that he had been unable to obtain 
records of treatment from his physician, as he was deceased 
and no records were available.  

Also during the May 2008 hearing, the veteran indicated that 
he wished to withdraw from appeal his claim for an initial, 
compensable rating for erectile dysfunction.  In addition, 
the veteran indicated that he wished to withdraw from appeal 
his claims for service connection for sleep apnea and alcohol 
abuse and that, instead of being separate conditions, sleep 
problems and alcohol abuse should be considered symptoms of 
his PTSD.  See 38 C.F.R. § 20.204 (2007).  

The Board's decision addressing the claim for an effective 
date earlier than August 1, 2001 for the award of a 20 
percent rating for diabetes mellitus, is set forth below.  
The claim for an initial, compensable rating for bilateral 
hearing loss and a rating in excess of 30 percent for PTSD 
are addressed in the remand following the order.  The claim 
for service connection for depression-for which the veteran 
has completed the first of two actions required to perfect an 
appeal-is also addressed in the remand following the order.  
These matters are being remanded to the RO Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that an April 
1997 hearing officer decision granted entitlement to dental 
treatment for tooth #3.  A May 1997 deferred rating decision 
sent the dental claim for reimbursement to the dental clinic.  
In May 2000, the veteran indicated that he had been forwarded 
a copy of the April 1997 decision, which he had not 
previously received, but that he still sought reimbursement 
for having his tooth repaired.  It does not appear that the 
RO responded to this request; hence, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In a January 2002 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned a 10 percent 
rating from November 6, 1991, and a 20 percent rating from 
August 1, 2001.  The veteran did not appeal this decision.  

3.  In June 2004, the veteran filed a claim asserting his 
entitlement to an effective date earlier than August 1, 2001 
for the award of a 20 percent rating for diabetes mellitus.  






CONCLUSION OF LAW

The claim for an effective date earlier than August 1, 2001, 
for the award of a 20 percent rating for diabetes mellitus is 
without legal merit.  38 U.S.C.A. §§ 5110(a), 7105(c) (West 
2002); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Regarding the earlier effective date claim on appeal, the 
appellant and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
opportunity to present evidence and argument with respect to 
the claim. The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).


II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The basic facts in this case are not in dispute.  The veteran 
initially filed his claim for service connection for diabetes 
mellitus in November 1991.  A July 1992 rating decision 
denied service connection for diabetes mellitus.  The veteran 
perfected an appeal of this denial, and a November 1996 Board 
decision dismissed the claim for service connection for 
diabetes mellitus, in light of the fact that the veteran had 
acknowledged that his claim was not valid under current 
regulations, and preferred to have his claim remain open 
should the regulations change.  In May 2000, the veteran 
requested reopening of his claim for service connection for 
diabetes mellitus, and a July 2000 rating decision found that 
new and material evidence adequate to reopen the claim for 
service connection had not been submitted.  

The veteran appealed the July 2000 denial, however, a January 
2002 rating decision granted service connection for diabetes 
mellitus, rated 10 percent disabling, effective November 6, 
1991, and 20 percent disabling, effective August 1, 2001.  
The veteran was provided notice of the rating decision by 
letter in January 2002.  

In a December 2002 letter, the RO informed the veteran that, 
pursuant to a court order in the case of Nehmer v. United 
States Veterans Administration, No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), VA had reviewed the award of service 
connection for type 2 diabetes, to determine whether he might 
be eligible for an earlier effective date for benefits.  The 
letter informed the veteran that, under Nehmer, an earlier 
effective date may be granted if a prior claim for service 
connection for type 2 diabetes was filed or denied between 
September 25, 1985 and May 8, 2001.  The RO concluded that 
the veteran was not eligible for an earlier effective date 
because the January 2002 rating decision already established 
the correct effective date of November 6, 1991.  

The veteran did not file a notice of disagreement with the 
effective date of the award of a 20 percent rating within one 
year of the date of the January 2002 notice letter.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(a).  Rather, 
the first communication from the veteran following the 
January 2002 rating decision is his March 2004 claim for 
service connection for bilateral hearing loss, PTSD, sleep 
apnea, and alcohol abuse.  

As the veteran did not initiate an appeal within one year of 
the notification of the January 2002 rating decision, that 
rating decision, and the determinations therein, to include 
the assigned effective date for the award of a 20 percent 
rating for diabetes mellitus, became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2004, the veteran filed a claim in which he asserted 
that he should be granted a 20 percent rating for diabetes 
mellitus from the date his claim was initiated, in 1991.  A 
June 2004 memorandum in the claims file indicates that the RO 
reviewed the claim under Nehmer and that the claim had 
previously been reviewed under Nehmer and found to be 
correct.  The July 2004 rating decision continued the 20 
percent rating for diabetes mellitus.  

Although the veteran did not specifically address diabetes 
mellitus in his December 2004 NOD, as reflected in the May 
2005 SOC, the RO construed the veteran's NOD as expressing 
disagreement with the denial of an earlier effective date for 
the award of a 20 percent rating (presumably the June 2004 
determination that the effective date assigned for the 20 
percent rating was correct).  The veteran then filed a timely 
substantive appeal in June 2005.  

While the veteran now seeks to establish an earlier effective 
date for the award of a 20 percent rating for diabetes 
mellitus, the United States Court of Appeals for Veterans 
Claims (Court) has held that such a freestanding claim for an 
earlier effective date attempts to vitiate the rule of 
finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  If a claimant desires an effective date earlier than 
that assigned in a RO decision, the claimant must perfect a 
timely appeal as to that decision. Otherwise, the decision 
becomes final and the only basis for challenging the 
effective date is clear and unmistakable error (CUE).  Id.  
Here, however, neither the veteran nor his representative has 
alleged CUE in the January 2002 rating decision-a matter 
that must be raised with specificity.  See e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).

In this case, there is no legal basis for granting the 
benefit sought because the finality of the prior January 2002 
rating decision assigning the August 1, 2001 effective date 
precludes VA from assigning an earlier effective date.  As, 
on these facts, no effective date for the award of a 20 
percent rating earlier than August 1, 2001 is assignable, the 
claim for an earlier effective date must be denied.  Where, 
as here, the law and not the evidence is dispositive, the 
matter on appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An effective date earlier than August 1, 2001 for the award 
of a 20 percent rating for diabetes mellitus is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

The Board notes, initially, that the veteran last underwent 
VA evaluation of his bilateral hearing loss and PTSD in 
October 2004 and April 2007, respectively.  During the May 
2008 Board hearing, the veteran testified that both his 
bilateral hearing loss and PTSD had since worsened. While the 
veteran's most recent VA examination to evaluate PTSD was 
just over a year prior to the hearing, the Board notes that 
the veteran denied flashbacks during the April 2007 VA 
examination, but reported flashbacks, every couple of weeks, 
during the May 2008 hearing, suggesting a worsening of his 
PTSD symptoms since April 2007.  During the May 2008 hearing, 
the veteran indicated his willingness to report to VA 
examinations, if needed.  

To ensure that the record reflects the current severity of 
the veteran's service-connected bilateral hearing loss and 
PTSD, the Board finds that more contemporaneous audiological 
evaluation and psychological examination (the latter with 
findings responsive to the applicable rating criteria), are 
needed to properly evaluate these disabilities.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  

The veteran is hereby notified that failure to report to the 
scheduled evaluation and/or examination, without good cause, 
may result in a denial of the claim for a higher initial 
rating for bilateral hearing loss (as the original claim will 
be adjudicated on the basis of the evidence of record) and 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled evaluation and/or 
examination, the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the evaluation 
and/or examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO should also obtain and 
associate with the claims file all outstanding VA treatment 
records.  The claims file currently includes outpatient 
treatment records from the Bronx VA Medical Center (VAMC) 
dated in October 2004, from the Montrose VAMC dated from 
February to June 2005, and from the New City Community Based 
Outpatient Clinic (CBOC) dated from March 2005 to July 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of treatment for bilateral hearing loss and PTSD from the 
Bronx VAMC (since October 2004), the Montrose VAMC (since 
June 2005), and the New City CBOC (since July 2007), 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

In addition to the foregoing, the Board finds that further 
notification action regarding the claims remaining on appeal 
is warranted.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Board notes that a March 2004 VCAA notice letter advised 
the veteran of the information and evidence needed to 
substantiate claims for service connection for hearing loss 
and PTSD, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Despite the foregoing, the veteran 
has not been furnished a letter providing notice of the 
evidence needed to support his claims for an initial, 
compensable rating for bilateral hearing loss, or a rating in 
excess of 30 percent for PTSD.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claims 
remaining on appeal, and give him another opportunity to 
present information and/or evidence pertinent to the claims.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  Pertinent to the claim for a rating in excess 
of 30 percent for PTSD, the RO should also ensure that its 
notice to the veteran meets the requirements of Vazquez-
Flores (cited to above). 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

As a final matter,  the Board notes that, in an April 2005 
rating decision, the RO denied the veteran's claim for 
service connection for depression.  The veteran was furnished 
notice of this rating decision on May 4, 2005.  On June 23, 
2005, the veteran filed an NOD with this rating decision.  An 
NOD has been filed with the denial of service connection for 
depression; however, the RO has yet to issue a SOC with 
respect to that claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to 
the RO for the issuance of an SOC. Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative an SOC with 
respect to the April 2005 denial of 
service connection for depression, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
service connection for depression-a 
timely appeal must be perfected within 60 
days of the issuance of the SOC.

2.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's bilateral hearing loss and PTSD 
from the Bronx VAMC (since October 2004), 
Montrose VAMC (since June 2005) and New 
City CBOC (since July 2007).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
letter requesting that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for an initial, compensable rating 
for bilateral hearing loss and/or the 
claim for a rating in excess of 30 
percent for PTSD, with sleep problems and 
alcohol abuse.

The RO should explain how to establish 
entitlement to an initial compensable 
rating for bilateral hearing loss and a 
rating in excess of 30 percent for PTSD, 
and explain  the evidence that will be 
obtained by VA and the type of evidence 
that is the veteran's ultimate 
responsibility to submit..  

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  
Regarding the claim for a rating in 
excess of 30 percent for PTSD, the RO 
should also ensure that its notice meets 
the requirements of Vazquez-Flores (cited 
above).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA audiological evaluation of his 
bilateral hearing loss at a VA medical 
facility.  Audiometry and speech 
discrimination testing must be 
accomplished and all results reported in 
a printed (typewritten) report..  

6.  Also after all records and/or 
responses received from each contacted 
entity have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA examination, 
by a psychiatrist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should render specific  
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood;  
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance;  
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the veteran's PTSD, and an explanation of 
what the score means.  

The physician should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

7.  If the veteran fails to report to the 
scheduled evaluation and/or examination, 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
evaluation and/or examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher ratings on appeal.  If the veteran 
fails, without good cause, to report to 
the scheduled psychiatric examination, in 
adjudicating the claim for an increased 
rating for PTSD, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim for an 
initial, compensable rating for bilateral 
hearing loss should include consideration 
of whether "staged rating" pursuant to 
Fenderson (cited to above), is warranted

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


